Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The mistake which it is sought to plead was not mutual and would, therefore, afford no ground for reformation of the contract. The mistake, even if mutual, would only afford ground for having the contract reformed. (Syenite Trap Rock Co. v. Williams, 167 App. Div. 774.) The plaintiff was entitled to the bargain which he had made. The rights of the parties became fixed when the conveyance was delivered and the plaintiff was entitled to recover the value of the use of the premises during the time he is deprived of them. (Curtis v. Albee, 167 N. Y. 360; Stettheimer v. Killip, 75 id. 282, 287; Whittemore v. Farrington, 76 id. 452; Wilson v. Deen, 74 id. 531, 536.) Kelly, P. J., Jaycox, Young and Kapper, JJ., concur.